                                  1

                                  2

                                  3

                                  4

                                  5                           IN THE UNITED STATES DISTRICT COURT

                                  6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  7

                                  8      SOFIA BAHENA ORTUÑO, et al.,                   Case No. 20-cv-02064-MMC
                                                       Petitioners-Plaintiffs,
                                  9
                                                                                        ORDER RE: PETITIONERS' MOTION
                                                  v.                                    FOR TEMPORARY RESTRAINING
                                  10
                                                                                        ORDER; DIRECTIONS TO PARTIES
                                  11     DAVID JENNINGS, et al.,
                                                       Respondents-Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court is petitioners' Motion, filed March 24, 2020, for a Temporary

                                  15   Restraining Order, by which they seek an order releasing them from detention.

                                  16   Respondents have filed opposition, to which petitioners have replied; in addition, with

                                  17   leave of court, respondents have filed two supplemental declarations, to which petitioners

                                  18   have filed their objections.

                                  19          Having read and considered the above-referenced filings,1 the Court rules as

                                  20   follows to the extent the motion is brought on behalf of all petitioners other than Olvin

                                  21   Said Torres Murillo and Mauricio Ernesto Quinteros Lopez, as to whom the Court, for the

                                  22   reasons stated in its order of April 3, 2020, has deferred ruling pending further briefing.

                                  23                                             BACKGROUND

                                  24          Petitioners are individuals who are being detained at either the Yuba County Jail

                                  25   ("Yuba") or the Mesa Verde ICE Processing Facility ("Mesa Verde"), pending ongoing

                                  26
                                              1
                                  27          On April 6, 2020, petitioners filed a Statement of Recent Decisions and
                                       respondents filed a Statement of Recent Decision, both of which the Court has also
                                  28   considered.
                                  1    removal proceedings or effectuation of a final order of removal.2 Petitioners allege they

                                  2    are being detained under circumstances that violate their due process rights, specifically,

                                  3    their "substantive due process right" to be free from "conditions of confinement that

                                  4    amount to punishment or create an unreasonable risk to detainees' safety and health."

                                  5    As relief, petitioners seek, pursuant to 28 U.S.C. § 2241, an order of release from

                                  6    detention.

                                  7                                         LEGAL STANDARD

                                  8           "Temporary restraining orders are governed by the same standard applicable to

                                  9    preliminary injunctions." Quiroga v. Chen, 735 F. Supp. 2d 1226, 1228 (D. Nev. 2010).

                                  10   "A plaintiff seeking a preliminary injunction must establish that he is likely to succeed on

                                  11   the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief,

                                  12   that the balance of equities tips in his favor, and that an injunction is in the public
Northern District of California
 United States District Court




                                  13   interest." Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 24 (2008).

                                  14   Additionally, where, as here, a plaintiff seeks a mandatory injunction, the plaintiff, to

                                  15   establish the first factor, must show a "clear likelihood of success on the merits." See

                                  16   Stanley v. University of Southern California, 13 F.3d 1313, 1316 (9th Cir. 1994).

                                  17                                           DISCUSSION

                                  18          The world is currently experiencing a global pandemic in light of the coronavirus

                                  19   COVID-19. As of today's date, more than 419,000 persons in the United States have

                                  20   become infected with COVID-19, more than 14,250 persons have died, and there is no

                                  21   indication the pandemic has reached its peak.
                                              In a very short period of time, and particularly in the past month, COVID-19 has
                                  22
                                       brought dramatic changes to the country, including the State of California's issuance of
                                  23
                                       an order directing all persons living in the state to "stay home" and to "at all times practice
                                  24

                                  25
                                              2
                                  26           Although petitioners Sofia Bahena Ortuño and Roxana del Carmen Trigueros
                                       Acevedo were, at the time the motion was filed, being detained at Mesa Verde, both said
                                  27   petitioners subsequently were released. (See Defs.' Opp. at 5:23-24; Supp. Bonnar Decl.
                                       ¶ 5.) Accordingly, to the extent the motion is brought on their behalf, it will be denied as
                                  28   moot.

                                                                                      2
                                  1    social distancing." See Cal. Executive Order N-33-20. The Centers for Disease Control

                                  2    and Prevention ("CDC") likewise has advised all person to "stay home as much as

                                  3    possible," to "take everyday precautions to keep space between yourself and others,"

                                  4    and to "avoid crowds as much as possible," noting that the "risk of exposure . . . may

                                  5    increase in crowded, closed-in settings with little air circulation." See

                                  6    www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/get-ready.html.

                                  7           Although there is no indication, at least in the record before the Court, that any

                                  8    particular person or type of person is more susceptible to becoming infected with COVID-

                                  9    19, the CDC has determined that certain types of persons who do became infected are

                                  10   significantly more likely to have a severe illness or to die, including persons who are 65

                                  11   years of age or older, and those who have certain medical conditions, such as moderate

                                  12   to severe asthma, diabetes, chronic kidney disease, liver disease and hypertension. See
Northern District of California
 United States District Court




                                  13   www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html;

                                  14   www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html.

                                  15          Petitioners argue that each of them has one or more of the above-described high-

                                  16   risk factors, and that they are unable to engage in social distancing and to take other

                                  17   steps to avoid infection. Under such circumstances, they seek release from detention

                                  18   until the pandemic is over.

                                  19          In opposing the motion, respondents make two threshold arguments, specifically,
                                       (1) that petitioners lack Article III standing and (2) that a claim challenging conditions of
                                  20
                                       confinement cannot be brought under § 2241.
                                  21
                                              With respect to standing, respondents argue, in essence, that no petitioner
                                  22
                                       presently has COVID-19 and that any petitioner's likelihood of becoming infected is
                                  23
                                       speculative. COVID-19 infections, however, are rapidly increasing in the United States,
                                  24
                                       including California, and, when introduced into a confined space, such as a nursing
                                  25
                                       home, a cruise ship, and, recently, a naval aircraft carrier, it can rapidly spread. Indeed,
                                  26
                                       it has quickly spread in a number of jails and prisons. (See Wells Decl. Exs. C-E.) Under
                                  27
                                       such circumstances, the Court finds petitioners have standing to assert their claims.
                                  28
                                                                                      3
                                  1           Turning to petitioner's reliance on § 2241, which provides district courts with the

                                  2    power to issue writs of habeas corpus to persons being held in the custody of the United

                                  3    States, the Court notes that the Ninth Circuit, as early as 1974, has found it "fairly well

                                  4    established" that "federal habeas corpus actions are now available to deal with questions

                                  5    concerning both the duration and the conditions of confinement." See Workman v.

                                  6    Mitchell, 502 F.2d 1201, 1208 n.9 (9th Cir. 1974). Respondents have not cited any later

                                  7    case holding to the contrary. Accordingly, the Court finds petitioners may seek, pursuant

                                  8    to § 2241, relief from what they allege are unconstitutional conditions of confinement, and

                                  9    next addresses the factors that are "pertinent in assessing the propriety of any injunctive

                                  10   relief." See Winter, 555 U.S. at 32.

                                  11          As to the first factor, likelihood of success on the merits, petitioner's claim, as

                                  12   noted, is that their conditions of confinement, in light of the present COVID-19 pandemic,
Northern District of California
 United States District Court




                                  13   are unconstitutional. In evaluating a claim that a detainee's conditions of confinement are

                                  14   unconstitutional, "the proper inquiry is whether those conditions amount to punishment."

                                  15   See Bell v. Wolfish, 441 U.S. 520, 535 (1979). "[P]unitive conditions," i.e., conditions

                                  16   amounting to punishment, occur "(1) where the challenged restrictions are expressly

                                  17   intended to punish, or (2) where the challenged restrictions serve an alternative, non-

                                  18   punitive purpose but are nonetheless excessive in relation to the alternative purpose, or

                                  19   are employed to achieve objectives that could be accomplished in
                                       . . . alternative and less harsh methods." See Jones v. Blanas, 393 F.3d 918, 932 (9th
                                  20
                                       Cir. 2004) (internal quotations and citations omitted).
                                  21
                                              Here, petitioners do not assert respondents, by detaining them in the conditions
                                  22
                                       petitioners challenge, are intending to punish them. Nor do petitioners dispute
                                  23
                                       respondents' asserted purpose in detaining them, specifically, to ensure petitioners'
                                  24
                                       presence at immigration proceedings and the government's ability to effectuate any final
                                  25
                                       orders of removal. Consequently, the issue here presented is whether petitioners are
                                  26
                                       likely to show that, given their alleged health concerns, their detention is excessive in
                                  27
                                       relation to the government's needs. In resolving that issue, the Court considers each
                                  28
                                                                                      4
                                  1    petitioner's showing separately, as "constitutional rights are personal." See Broadrick v.

                                  2    Oklahoma, 413 U.S. 601, 610 (1973).

                                  3          First, as to Ricardo Vasquez Cruz ("Vasquez Cruz"), Ernesto Abroncio Uc

                                  4    Encarnacion ("Uc Encarnacion"), Julio Cesar Buendia Alas ("Buendia Alas"), and Marco

                                  5    Montoya Amaya ("Montoya"), the Court finds petitioners have not shown a "clear

                                  6    likelihood of success on the merits." See Stanley, 13 F.3d at 1316.3 Specifically, the

                                  7    record lacks evidence clearly demonstrating a medical condition that places any of them

                                  8    at a "higher risk for severe illness from COVID-19." See www.cdc.gov/coronavirus/2019-

                                  9    ncov/need-extra-precautions/people-at-higher-risk.html.4 Vasquez Cruz describes

                                  10   himself as diabetic, but Yuba medical staff lists him as prediabetic (see Kaiser Decl.

                                  11   ¶ 13), and he is taking metformin, a drug commonly used to treat prediabetics, see

                                  12   www.mayoclinic.org/diseases-conditions/prediabetes/diagnosis-treatment/drc-20355284;
Northern District of California
 United States District Court




                                  13   prediabetes has not been recognized by the CDC as a high-risk factor. Uc Encarnacion

                                  14   told his immigration counsel he had asthma as a child (see Yamane Decl. ¶ 5), but he

                                  15   has denied to the Yuba medical staff that he presently has asthma (see Kaiser Decl.

                                  16   ¶ 11). Although Buendia Alas states that, on dates that are undisclosed, he had

                                  17   "readings of high blood pressure" (see Buendia Alas Decl. ¶ 5), there is no showing he

                                  18   has been diagnosed with hypertension, i.e., that his blood pressure "consistently ranges

                                  19   from 130-139 systolic or 80-89 mm Hg diastolic," see www.heart.org/en/health-
                                       topics/high-blood-pressure/understanding-blood-pressure-readings. Lastly, the parasitic
                                  20
                                       infection with which Montoya has been "tentatively diagnosed" (see Wolfe-Roubatis Decl.
                                  21

                                  22

                                  23         3
                                               In making this finding and the findings set forth below, the Court has considered
                                  24   hearsay evidence offered by petitioners and by respondents. See Flynt Distrib. Co. v.
                                       Harvey, 734 F. 2d 1389, 1394 (9th Cir. 1984) (holding district court did not err by
                                  25   considering hearsay evidence offered in connection with motion for preliminary injunction;
                                       finding "trial court may give even inadmissible evidence some weight when to do so
                                  26   serves the purpose of preventing irreparable harm before trial").
                                             4
                                  27          Petitioners do not argue, and the Court does not consider whether, during the
                                       COVID-19 pandemic, it is unconstitutional for respondents to detain in crowded facilities
                                  28   persons who are not at such increased risk.

                                                                                    5
                                  1    ¶¶ 8-9), is not included in the list of conditions identified by the CDC as high risk factors,

                                  2    and, although he states he has tuberculosis, his last chest x-ray was "within normal

                                  3    limits" and his last skin test was "found negative for TB" (see Bonnar Decl. ¶ 15).

                                  4    Accordingly, issuance of a temporary restraining order as to the above four petitioners

                                  5    will be denied.

                                  6           The Court finds, however, petitioners have clearly shown four other petitioners are

                                  7    at high risk of severe illness if infected with COVID-19. The parties agree Salomon

                                  8    Medina Calderon ("Medina Calderon") has been diagnosed with and receives treatment

                                  9    for diabetes (see Medina Calderon Decl. ¶ 6; Kaiser Decl. ¶ 10); he has been

                                  10   "hospitalized many times despite taking diabetic medication" and has lost all vision in one

                                  11   eye and 70% of his vision in the other (see Medina Calderon ¶ 6). The parties agree

                                  12   Gennady V. Lavrus ("Lavrus") likewise has been diagnosed with and receives treatment
Northern District of California
 United States District Court




                                  13   for diabetes (see Upshaw Decl. ¶ 5; Kaiser Decl. ¶ 12); his condition is of a severity that

                                  14   requires him to take insulin by injection (see Upshaw Decl. ¶¶ 5, 7). The parties agree

                                  15   Charles Joseph ("Joseph") has asthma (see Joseph Decl. ¶ 13; Bonnar Decl. ¶ 10),

                                  16   which condition has required him, for the past six years, to use albuterol (see Joseph

                                  17   Decl. ¶ 13). Lastly, J Elias Solorio Lopez ("Solorio Lopez") is 82 years of age (see

                                  18   Waldron Decl. ¶ 3; Bonnar Decl. ¶ 11), and, as reported by a physician who examined

                                  19   him in January 2020, has a "history of hypertension" and "polycystic kidney disease," as
                                       well as "severe malnutrition" and other ailments (see Waldron Decl. ¶ 8; Haar Decl.
                                  20
                                       ¶ 2 and attachment thereto).
                                  21
                                              The Court further finds petitioners have clearly shown the above-referenced four
                                  22
                                       petitioners cannot practice meaningful social distancing in their respective detention
                                  23
                                       facilities. Petitioners have offered evidence, undisputed by respondents, that detainees,
                                  24
                                       both at Yuba and Mesa Verde, are kept in close proximity, i.e., less than six feet apart,
                                  25
                                       not only when in their living quarters (see Medina Calderon Decl. ¶ 16; Upshaw Decl.
                                  26
                                       ¶ 19; Minchaca Ramos ¶¶ 12, 15; Joseph Decl. ¶¶ 9-10; Knox Decl. ¶ 9), but also during
                                  27
                                       meals (see Supp. Weisner Decl. ¶ 4.ii; Rodarte ¶ 10; Knox Decl. ¶ 10; Bent Decl. ¶ 11;
                                  28
                                                                                      6
                                  1    Joseph Decl. ¶ 11), and, at Yuba, when lining up for temperature checks as well (see

                                  2    Supp. Upshaw Decl. ¶ 6; Rodarte ¶ 10).5 Additionally, petitioners have offered evidence,

                                  3    undisputed by respondents, that detainees at Yuba and Mesa Verde have not been

                                  4    provided with masks (see Yamane Decl. ¶ 12; Rodarte Decl. ¶ 9; Bent Decl. ¶ 13; Wolfe-

                                  5    Roubatis Decl. ¶ 13), and respondents do not assert they have any plans to do so.

                                  6    Similarly, there is undisputed evidence that staff at Yuba and Mesa Verde, with limited

                                  7    exception, do not wear masks or other protective equipment when in the immediate

                                  8    vicinity of detainees. (See Yamane Decl. ¶ 12; Upshaw Decl. ¶¶ 12, 14; Supp. Upshaw

                                  9    ¶¶ 7-8; Rodarte Decl. ¶ 9; Bent Decl. ¶ 13; Knox Decl. ¶¶ 7, 15; Supp. Joseph Decl. ¶ 7.)

                                  10          Although, as noted, it is undisputed that respondents have a non-punitive purpose

                                  11   in detaining Medina Calderon, Lavrus, Joseph, and Solorio Lopez, namely to ensure their

                                  12   respective appearances at immigration proceedings and to effectuate any final orders of
Northern District of California
 United States District Court




                                  13   removal, the Court finds petitioners have made a strong showing that respondents'

                                  14   detaining them in the above-referenced conditions, in spite of their knowledge of said

                                  15   petitioners' respective high-risk status, is "excessive in relation to [that] purpose." See

                                  16   Jones, 393 F.3d at 932. Accordingly, with respect to these four petitioners, the Court

                                  17   finds a clear showing has been made that they are likely to succeed on the merits of their

                                  18   Fifth Amendment claim.

                                  19          Next, with respect to the question of whether petitioners have shown a likelihood
                                       of irreparable harm, the Court first notes the virus, as explained by the CDC, "is thought
                                  20
                                       to spread mainly from person-to-person, through respiratory droplets produced when an
                                  21
                                       infected person coughs or sneezes," and that such "droplets can land in the mouths or
                                  22
                                       noses of people who are nearby or be launched into the air and inhaled into someone's
                                  23
                                       lungs." See www.cdc.gov/coronavirus/2019-ncov/community/correction-
                                  24
                                       detention/faq.html. Further, the Court finds petitioners have shown Medina Calderon,
                                  25
                                       Lavrus, Joseph, and Solorio Lopez cannot meaningfully, if in any manner, adhere to the
                                  26
                                  27          5
                                               There is no evidence Mesa Verde conducts temperature checks of detainees,
                                  28   other than one initially at "intake." (See Moon Decl. ¶ 18.)

                                                                                     7
                                  1    advice the country's health officials, including those at the CDC, have repeatedly given to

                                  2    all persons in the United States as to how to avoid becoming infected with COVID-19,

                                  3    specifically, to engage at all times in social distancing, to use protective equipment such

                                  4    as masks, gloves, or other coverings when in close contact with others, and to frequently

                                  5    wash or otherwise sanitize one's hands.

                                  6             Under such circumstances, the Court finds petitioners have made a sufficient

                                  7    showing that Medina Calderon, Lavrus, Joseph, and Solorio Lopez, as persons at high

                                  8    risk of severe illness or death if infected with COVID-19, are likely to incur irreparable

                                  9    injury in the absence of any relief from their present conditions of confinement.

                                  10            The Court next finds the balance of hardships tips in favor of Medina Calderon,

                                  11   Lavrus, Joseph, and Solorio Lopez. As noted, none of these petitioners is in a position to

                                  12   meaningfully limit his exposure to COVID-19 while at Yuba or Mesa Verde. Although
Northern District of California
 United States District Court




                                  13   respondents may have concerns about flight risk or other matters,6 the Court intends to

                                  14   address those issues by imposing reasonable conditions upon release, as discussed

                                  15   below.

                                  16            Lastly, the Court finds, under the highly unusual circumstances presented, i.e., a

                                  17   global pandemic of a type not seen within recent memory, the public interest is served by

                                  18   the requested injunction. Specifically, the public interest in promoting public health is

                                  19   served by efforts to contain the further spread of COVID-19, particularly in detention
                                       centers, which typically are staffed by numerous individuals who reside in nearby
                                  20
                                       communities.
                                  21
                                                Accordingly, the Court will grant the motion to the extent it is brought on behalf of
                                  22
                                       Medina Calderon, Lavrus, Joseph, and Solorio Lopez.
                                  23
                                       //
                                  24
                                       //
                                  25
                                       //
                                  26
                                  27            6
                                               To date, respondents have not identified any concern specific to any of these four
                                  28   individuals.

                                                                                       8
                                  1              The Court will not, however, order any such petitioner to be released without

                                  2    reasonable conditions, and, as to each such petitioner, will include the following

                                  3    conditions in its order of release:

                                  4              (1) Petitioner is to reside and shelter in place at an address to be specified in said

                                  5    order.7

                                  6              (2) Petitioner shall be transported by a person to be specified in said order from

                                  7    his place of detention to the residence where he will reside and shelter in place.8

                                  8              (3) Pending further order of the Court, petitioner shall not leave the residence

                                  9    where he will shelter in place, except to obtain medical care, to appear at immigration

                                  10   court proceedings, or to obey any order issued by the Department of Homeland Security.

                                  11             (4) Petitioner shall not violate any federal, state, or local law.

                                  12             In addition, the Court will direct the parties' respective counsel to meet and confer,
Northern District of California
 United States District Court




                                  13   by email, telephone, or other means, and to propose, in a joint statement any additional

                                  14   reasonable conditions.

                                  15   //

                                  16   //

                                  17   //

                                  18   //

                                  19   //
                                       //
                                  20
                                       //
                                  21
                                       //
                                  22
                                       //
                                  23
                                       //
                                  24
                                       //
                                  25

                                  26             7
                                                     The address for each petitioner is to be provided by petitioners' counsel.
                                  27             8
                                              The name of the transporter of each petitioner is to be provided by petitioners'
                                  28   counsel.

                                                                                          9
                                  1                                          CONCLUSION

                                  2           For the reasons stated, petitioners' motion is hereby GRANTED in part and

                                  3    DENIED in part, as follows:9

                                  4           1. To the extent the motion is brought on behalf of petitioners Sofia Bahena

                                  5    Ortuño and Roxana del Carmen Trigueros Acevedo, the motion is DENIED as moot.

                                  6           2. To the extent the motion is brought on behalf of petitioners Ricardo Vasquez

                                  7    Cruz, Ernesto Abroncio Uc Encarnacion, Julio Cesar Buendia Alas, and Marco Montoya

                                  8    Amaya, the motion is DENIED.

                                  9           3. To the extent the motion is brought on behalf of petitioners Salomon Medina

                                  10   Calderon, Gennady V. Lavrus, Charles Joseph, and J Elias Solorio Lopez, the motion is

                                  11   hereby GRANTED, and said petitioners shall be released upon issuance of an order

                                  12   setting conditions of release. The parties' respective counsel are hereby DIRECTED to
Northern District of California
 United States District Court




                                  13   meet and confer forthwith and to propose, in a joint statement to be filed no later than

                                  14   April 10, 2020, at 11:00 a.m., any additional reasonable conditions.

                                  15          4. Respondents are hereby DIRECTED to show cause, no later than April 22,

                                  16   2020, why, as to Salomon Medina Calderon, Gennady V. Lavrus, Charles Joseph, and J

                                  17   Elias Solorio Lopez, a preliminary injunction should not issue. Petitioners' reply shall be

                                  18   filed no later than seven days after any such response is filed. As of the date the reply is

                                  19   filed, the Court, unless the parties are otherwise advised, will take the matter under

                                  20   submission.
                                              IT IS SO ORDERED.
                                  21

                                  22
                                       Dated: April 8, 2020
                                  23
                                                                                               MAXINE M. CHESNEY
                                  24                                                           United States District Judge

                                  25

                                  26
                                              9
                                  27          As noted in the Court's order of April 3, 2020, the Court has deferred ruling on the
                                       motion to the extent it is brought on behalf of Olvin Said Torres Murillo and Mauricio
                                  28   Ernesto Quinteros Lopez. To such extent, the motion remains pending.

                                                                                    10
